           Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 1 of 29



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

UNITED STATES OF AMERICA,                         )
               Plaintiff,                         )
                                                  )
v.                                                )           NO. A:18-CR-016-LY
                                                  )
CHARLES MCALLISTER,                              )
                                                  )
                          Defendant.              )


      THE UNITED STATES OF AMERICA'S REQUESTED JURY INSTRUCTIONS

        The United States of America, by and through the undersigned Assistant United States

Attorney, files these requested jury instructions for the Court’s consideration. Non-pattern

instructions, pattern instructions requiring detailed information, and pattern instructions that have

been proposed with substantial alterations are listed below in bold. The United States requests the

following instructions:


     1. Duty to Follow Instructions: Fifth Circuit Pattern Jury Instructions § 1.04.

     2. Presumption of Innocence, Burden of Proof, Reasonable Doubt: Fifth Circuit Pattern Jury

            Instructions § 1.05.

     3. Evidence—Excluding What is Not Evidence: Fifth Circuit Pattern Jury Instructions §

            1.06.

     4. Evidence—Inferences—Direct and Circumstantial: Fifth Circuit Pattern Jury Instructions

            § 1.07.

     5. Credibility of Witnesses: Fifth Circuit Pattern Jury Instructions § 1.08.

     6. Destruction of Evidence, Seventh Circuit Pattern Civil Jury Instructions § 1.20.

                                                 1
      Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 2 of 29



7. Expert Opinion Testimony: Fifth Circuit Pattern Jury Instructions § 1.17.

8. On or About: Fifth Circuit Pattern Jury Instructions § 1.18.

9. Caution—Consider Only Crime Charged: Fifth Circuit Pattern Jury Instructions § 1.19.

10. Caution—Punishment: Fifth Circuit Pattern Jury Instructions § 1.20.

11. Single Defendant—Multiple Counts: Fifth Circuit Pattern Jury Instructions § 1.21

12. Duty to Deliberate: Fifth Circuit Pattern Jury Instructions § 1.24.

13. Similar Acts: Fifth Circuit Pattern Jury Instructions § 1.30.

14. AKnowingly@—To Act: Fifth Circuit Pattern Jury Instructions § 1.37.

15. Deliberate Ignorance: Fifth Circuit Pattern Jury Instructions § 1.37A.

16. Interstate Commerce—Defined: Fifth Circuit Pattern Jury Instructions § 1.39.

17. Foreign Commerce—Defined: Fifth Circuit Pattern Jury Instructions § 1.40.

18. Wire Fraud: Fifth Circuit Pattern Jury Instructions § 2.57.

19. Engaging in Monetary Transactions in Property Derived from Specified Unlawful Activity:

   Fifth Circuit Pattern Jury Instructions § 2.77.

20. Specified Unlawful Activity—Defined: 18. U.S.C. §§ 1957(f) and 1956.

21. Special Verdict Form.




                                             2
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 3 of 29



                                        No. 1:
                            DUTY TO FOLLOW INSTRUCTIONS

       You, as jurors, are the judges of the facts. But in determining what actually happened—

that is, in reaching your decision as to the facts—it is your sworn duty to follow all of the rules of

law as I explain them to you.

       You have no right to disregard or give special attention to any one instruction, or to

question the wisdom or correctness of any rule I may state to you. You must not substitute or

follow your own notion or opinion as to what the law is or ought to be. It is your duty to apply the

law as I explain it to you, regardless of the consequences.

       It is also your duty to base your verdict solely upon the evidence, without prejudice or

sympathy. That was the promise you made and the oath you took before being accepted by the

parties as jurors, and they have the right to expect nothing less.




                                                  3
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 4 of 29



                               No. 2:
   PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT

        The indictment or formal charge against a defendant is not evidence of guilt. Indeed, the

defendant is presumed by the law to be innocent. The defendant begins with a clean slate. The law

does not require a defendant to prove his innocence or produce any evidence at all [and no

inference whatever may be drawn from the election of a defendant not to testify].

        The government has the burden of proving the defendant guilty beyond a reasonable doubt,

and if it fails to do so, you must acquit the defendant. While the government’s burden of proof is

a strict or heavy burden, it is not necessary that the defendant's guilt be proved beyond all possible

doubt. It is only required that the government’s proof exclude any “reasonable doubt” concerning

the defendant’s guilt.

        A “reasonable doubt” is a doubt based upon reason and common sense after careful and

impartial consideration of all the evidence in the case. Proof beyond a reasonable doubt, therefore,

is proof of such a convincing character that you would be willing to rely and act upon it without

hesitation in making the most important decisions of your own affairs.




                                                  4
            Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 5 of 29



                                   No. 3:
                  EVIDENCE—EXCLUDING WHAT IS NOT EVIDENCE

        As I told you earlier, it is your duty to determine the facts. To do so, you must consider

only the evidence presented during the trial. Evidence is the sworn testimony of the witnesses,

including stipulations, and the exhibits. Questions, statements, objections, and arguments made by

the lawyers are not evidence.

        The function of the lawyers is to point out those things that are most significant or most

helpful to their side of the case, and in so doing to call your attention to certain facts or inferences

that might otherwise escape your notice. In the final analysis, however, it is your own recollectio n

and interpretation of the evidence that controls in the case. What the lawyers say is not binding

upon you.

        During the trial I sustained objections to certain questions and exhibits. You must disregard

those questions and exhibits entirely. Do not speculate as to what the witness would have said if

permitted to answer the question or as to the contents of an exhibit. Also, certain testimony or other

evidence has been ordered removed from the record and you have been instructed to disregard this

evidence. Do not consider any testimony or other evidence which has been removed from your

consideration in reaching your decision. Your verdict must be based solely on the legally

admissible evidence and testimony.

        Also, do not assume from anything I may have done or said during the trial that I have any

opinion concerning any of the issues in this case. Except for the instructions to you on the law, you

should disregard anything I may have said during the trial in arriving at your own verdict.




                                                   5
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 6 of 29



                                No. 4:
            EVIDENCE—INFERENCES—DIRECT AND CIRCUMSTANTIAL

        In considering the evidence, you are permitted to draw such reasonable inferences from the

testimony and exhibits as you feel are justified in the light of common experience. In other words,

you may make deductions and reach conclusions that reason and common sense lead you to draw

from the facts which have been established by the evidence.

        Do not be concerned about whether evidence is “direct evidence” or “circumstantia l

evidence.” You should consider and weigh all of the evidence that was presented to you.

        “Direct evidence” is the testimony of one who asserts actual knowledge of a fact, such as

an eye witness. “Circumstantial evidence” is proof of a chain of events and circumsta nces

indicating that something is or is not a fact.

        The law makes no distinction between the weight to be given either direct or circumstantia l

evidence. But the law requires that you, after weighing all of the evidence, whether direct or

circumstantial, be convinced of the guilt of the defendant beyond a reasonable doubt before you

can find him guilty.




                                                 6
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 7 of 29



                                         No. 5:
                               CREDIBILITY OF WITNESSES

       I remind you that it is your job to decide whether the government has proved the guilt of

the defendant beyond a reasonable doubt. In doing so, you must consider all of the evidence. This

does not mean, however, that you must accept all of the evidence as true or accurate.

       You are the sole judges of the credibility or “believability” of each witness and the weight

to be given to the witness’s testimony. An important part of your job will be making judgments

about the testimony of the witnesses [including the defendant] who testify in this case. You should

decide whether you believe all, some part, or none of what each person had to say, and how

important that testimony was. In making that decision I suggest that you ask yourself a few

questions: Did the witness impress you as honest? Did the witness have any particular reason not

to tell the truth? Did the witness have a personal interest in the outcome of the case? Did the

witness have any relationship with either the government or the defense? Did the witness seem to

have a good memory? Did the witness clearly see or hear the things about which he testified? Did

the witness have the opportunity and ability to understand the questions clearly and answer them

directly? Did the witness’s testimony differ from the testimony of other witnesses? These are a

few of the considerations that will help you determine the accuracy of what each witness said.

       [The testimony of the defendant should be weighed and his credibility evaluated in the

same way as that of any other witness.]

       Your job is to think about the testimony of each witness you have heard and decide how

much you believe of what each witness had to say. In making up your mind and reaching a verdict,

do not make any decisions simply because there were more witnesses on one side than on the other.

Do not reach a conclusion on a particular point just because there were more witnesses testifying

                                                7
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 8 of 29



for one side on that point. You will always bear in mind that the law never imposes upon a

defendant in a criminal case the burden or duty of calling any witnesses or producing any evidence.




                                                8
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 9 of 29



                                        No. 6
                               DESTRUCTION OF EVIDENCE

       The government contends that the defendant at one time possessed emails sent and received

by the defendant. However, the defendant contends that [evidence never existed, evidence was not

in its possession, evidence was not destroyed, loss of evidence was accidental, etc.].

       You may assume that such evidence would have been unfavorable to the defendant only if

you find by a preponderance of the evidence that:

(1) The defendant intentionally destroyed the evidence or caused the evidence to be destroyed;

and,

(2) The defendant destroyed the evidence or caused the evidence to be destroyed in bad faith.




                                                 9
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 10 of 29


                                         No. 7:
                               EXPERT OPINION TESTIMONY

       During the trial you heard the testimony of —————, who expressed opinions

concerning —————. If scientific, technical, or other specialized knowledge might assist the

jury in understanding the evidence or in determining a fact in issue, a witness qualified by

knowledge, skill, experience, training, or education may testify and state an opinion concerning

such matters.

       Merely because such a witness has expressed an opinion does not mean, however, that you

must accept this opinion. You should judge such testimony like any other testimony. You may

accept it or reject it and give it as much weight as you think it deserves, considering the witness’s

education and experience, the soundness of the reasons given for the opinion, and all other

evidence in the case.




                                                 10
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 11 of 29


                                            No. 8:
                                        ON OR ABOUT

       You will note that the indictment charges that each offense was committed on or about a

specified date. The government does not have to prove that each crime was committed on that

exact date, so long as the government proves beyond a reasonable doubt that the defendant

committed each crime on a date reasonably near the dates stated in the indictment.




                                               11
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 12 of 29


                                   No. 9:
                    CAUTION—CONSIDER ONLY CRIME CHARGED

        You are here to decide whether the government has proved beyond a reasonable doubt that

the defendant is guilty of the crimes charged. The defendant is not on trial for any act, conduct, or

offense not alleged in the indictment. Neither are you called upon to return a verdict as to the guilt

of any other person or persons not on trial as a defendant in this case, except as you are otherwise

instructed.




                                                 12
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 13 of 29


                                        No. 10:
                                 CAUTION—PUNISHMENT

        If a defendant is found guilty, it will be my duty to decide what the punishment will be.

You should not be concerned with punishment in any way. It should not enter your consideratio n

or discussion.




                                               13
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 14 of 29


                                     No. 11:
                       SINGLE DEFENDANT—MULTIPLE COUNTS

       A separate crime is charged in each count of the indictment. Each count, and the evidence

pertaining to it, should be considered separately. The fact that you may find the defendant guilty

or not guilty as to one of the crimes charged should not control your verdict as to any other.




                                                14
             Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 15 of 29


                                             No. 12:
                                       DUTY TO DELIBERATE

           To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your verdict

must be unanimous on each count of the indictment.

           It is your duty to consult with one another and to deliberate in an effort to reach agreement

if you can do so. Each of you must decide the case for yourself, but only after an impartia l

consideration of the evidence with your fellow jurors. Do not let any bias, sympathy, or prejudice

that you may feel toward one side or the other influence your decision in any way. During your

deliberations, do not hesitate to reexamine your own opinions and change your mind if convinced

that you were wrong. But do not give up your honest beliefs as to the weight or effect of the

evidence solely because the opinion of your fellow jurors, or for the mere purpose of returning a

verdict.

           Remember at all times, you are judges—judges of the facts. Your duty is to decide whether

the government has proved the defendant guilty beyond a reasonable doubt.

           When you go to the jury room, the first thing that you should do is select one of your

number as your foreperson, who will help to guide your deliberations and will speak for you here

in the courtroom.

           A verdict form has been prepared for your convenience.

           [Explain verdict form.]

           The foreperson will write the unanimous answer of the jury in the space provided for each

count of the indictment, either guilty or not guilty. At the conclusion of your deliberations, the

foreperson should date and sign the verdict.

           If you need to communicate with me during your deliberations, the foreperson should write

the message and give it to the court security officer. I will either reply in writing or bring you back
                                                  15
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 16 of 29


into the court to answer your message.

       Bear in mind that you are never to reveal to any person, not even to the court, how the jury

stands, numerically or otherwise, on any count of the indictment, until after you have reached a

unanimous verdict.




                                               16
           Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 17 of 29


                                            No. 13:
                                         SIMILAR ACTS

         You have heard evidence of acts of the defendant which may be similar to those charged

in the indictment, but which were committed on other occasions. You must not consider any of

this evidence in deciding if the defendant committed the acts charged in the indictment. However,

you may consider this evidence for other, very limited, purposes.

         If you find beyond a reasonable doubt from other evidence in this case that the defendant

did commit the acts charged in the indictment, then you may consider evidence of the similar acts

allegedly committed on other occasions to determine:

         Whether the defendant had the state of mind or intent necessary to commit the crime

charged in the indictment;

or

         Whether the defendant had a motive or the opportunity to commit the acts charged in the

indictment;

or

         Whether the defendant acted according to a plan or in preparation for commission of a

crime;

or

         Whether the defendant committed the acts for which he is on trial by accident or mistake.

         These are the limited purposes for which any evidence of other similar acts may be

considered.




                                                 17
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 18 of 29


                                        No. 14:
                                 “KNOWINGLY” — TO ACT

       The word “knowingly,” as that term has been used from time to time in these instructio ns,

means that the act was done voluntarily and intentionally, not because of mistake or accident.




                                                18
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 19 of 29


                                          No. 15:
                                  DELIBERATE IGNORANCE

        You may find that a defendant had knowledge of a fact if you find that the defendant

deliberately closed his eyes to what would otherwise have been obvious to him.   While knowledge

on the part of the defendant cannot be established merely by demonstrating that the defendant was

negligent, careless, or foolish, knowledge can be inferred if the defendant deliberately blinded

himself to the existence of a fact.




                                               19
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 20 of 29


                                      No. 16:
                          INTERSTATE COMMERCE—DEFINED

       Interstate commerce means commerce or travel between one state, territory or possession

of the United States and another state, territory or possession of the United States, including the

District of Columbia.




                                                20
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 21 of 29


                                        No. 17:
                              FOREIGN COMMERCE—DEFINED

        Foreign commerce means commerce or travel between any part of the United States,

including its territorial waters, and any other country, including its territorial waters.




                                                  21
            Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 22 of 29


                                            No. 18:
                                         WIRE FRAUD

       Title 18, United States Code, Section 1343, makes it a crime for anyone to use interstate or

foreign wire communications in carrying out a scheme to defraud.

       For you to find the defendant guilty of this crime, you must be convinced that the

government has proved each of the following beyond a reasonable doubt:

       First: That the defendant knowingly devised or intended to devise any scheme to defraud,

that is defendant solicited individuals to purchase and/or sell precious metals through false and

fraudulent promises, representations, material omissions, and pretenses including that the funds

obtained would be used to purchase precious metals on behalf of the customer and either shipped

directly to the customer or stored in a vault controlled by defendant when in fact the funds were

used to pay for corporate expenses, investments in other entities, or applied by defendant for his

own and his family’s personal use and benefit;

       Second: That the scheme to defraud employed false material representations, pretenses, or

promises;

       Third: That the defendant transmitted or caused to be transmitted by way of wire

communications, in interstate or foreign commerce, any writing, sign, signal, picture, or sound for

the purpose of executing such scheme; and

       Fourth: That the defendant acted with a specific intent to defraud.

       A “scheme to defraud” means any plan, pattern, or course of action intended to deprive

another of money or property.

       A “specific intent to defraud” means a conscious, knowing intent to deceive or cheat

someone.


                                                 22
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 23 of 29


        A representation, pretense, or promise is “false” if it is known to be untrue or is made with

reckless indifference as to its truth or falsity. A representation, pretense, or promise would also be

“false” if it constitutes a half truth, or effectively omits or conceals a material fact, provided it is

made with the intent to defraud.

        A representation, pretense, or promise is “material” if it has a natural tendency to influe nce,

or is capable of influencing, the decision of the person or entity to which it is addressed.

       It is not necessary that the government prove all of the details alleged in the indictme nt

concerning the precise nature and purpose of the scheme. What must be proved beyond a

reasonable doubt is that the defendant knowingly devised or intended to devise a scheme to defraud

by means of false or fraudulent pretenses, representations, or promises that was substantially the

same as the one alleged in the indictment.

       It is also not necessary that the government prove that the material transmitted by wire

communications was itself false or fraudulent, or that the use of the interstate or foreign wire

communications facilities was intended as the specific or exclusive means of accomplishing the

alleged fraud. What must be proved beyond a reasonable doubt is that the use of the interstate or

foreign wire communications facilities was closely related to the scheme because the defendant

either wired something or caused it to be wired in interstate or foreign commerce in an attempt to

execute or carry out the scheme.

       The alleged scheme need not actually succeed in defrauding anyone.

       To “cause” interstate or foreign wire communications facilities to be used is to do an act

with knowledge that the use of the wire communications facilities will follow in the ordinary

course of business or where such use can reasonably be foreseen.

       Each separate use of the interstate or foreign wire communications facilities in furthera nce

                                                  23
          Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 24 of 29


of a scheme to defraud by means of false or fraudulent pretenses, representations, or promises

constitutes a separate offense.




                                             24
           Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 25 of 29


                                    No. 19:
                ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY
                   DERIVED FROM SPECIFIED UNLAWFUL ACTIVITY

         Title 18, United State Code, Section 1957, makes it a crime for a person to knowingly

engage in, or attempt to engage in, a monetary transaction involving criminally derived property,

in excess of $10,000, that is derived from specified criminal activity.

         For you to find the defendant guilty of this crime, you must be convinced that the

government has proved each of the following beyond a reasonable doubt:

         First: that the defendant knowingly engaged in a monetary transaction;

         Second: that the monetary transaction was of a value greater than $10,000;

         Third: that the monetary transaction involved criminally derived property;

         Fourth: that criminally derived property was derived from specified unlawful activity;

         Fifth: that the defendant knew that the monetary transaction involved criminally derived

property; and

         Sixth: that the monetary transaction took place within the United States.

         The term “criminally derived property” means any property constituting or derived from,

proceeds obtained from a criminal offense.

         The government is not required to prove that the defendant knew that the offense from

which the “criminally derived property” was derived constituted “specific unlawful activity” as

defined by the statute creating this offense. The government must prove, however, that the

defendant knew that the involved property was obtained or derived from the commission of a

crime.




                                                 25
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 26 of 29


                                    No. 20:
                     SPECIFIED UNLAWFUL ACTIVITY—DEFINED

       The term “specified unlawful activity” includes Wire Fraud in violation of Title 18, United

States Code, Section 1343.




                                               26
     Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 27 of 29


                                      No. 21:
                              SPECIAL VERDICT FORM

1. Count One (Wire Fraud):

          We the Jury find that Defendant CHARLES MCALLISTER is

          ____________ of the offense charged in Count One of the Indictment.
          Not Guilty/Guilty

2. Count Two (Engaging in Monetary Transaction in Criminally Derived Property):

          We the Jury find that Defendant CHARLES MCALLISTER is

          ______________ of the offense charged in Count Two of the Indictment.
          Not Guilty/Guilty



                                         ________________________________
                                         Foreperson




                                         27
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 28 of 29


       Leave is also requested to submit additional instructions if, during the course of the

proceeding, they become appropriate.

                                             Respectfully submitted,


                                             JOHN F. BASH
                                             UNITED STATES ATTORNEY

                                             By: _/s/ Keith Henneke_________
                                             KEITH M. HENNEKE
                                             DAN GUESS
                                             Assistant United States Attorneys




                                             28
         Case 1:18-cr-00016-LY Document 45 Filed 08/14/19 Page 29 of 29


                              CERTIFICATE OF SERVICE

       On August 14, 2019, I caused a true copy of the foregoing to be served on counsel for

Defendant Charles McAllister via the ECF system.




                                             By: _/s/ Keith Henneke_________
                                             KEITH M. HENNEKE
                                             Assistant United States Attorney




                                             29
